Citation Nr: 0100269	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for claimed emphysema.  

3.  Entitlement to service connection for a claimed heart 
disorder.  

4.  Entitlement to service connection for claimed polyps of 
the lower antrum.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to May 1956 
and August 1956 to December 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

(The issues of service connection for emphysema, a heart 
disorder and polyps of the lower antrum are addressed in the 
Remand section of this document.)  



FINDINGS OF FACT

1.  In a November 1979 decision, the Board denied the claim 
of service connection for an acquired psychiatric disorder.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the November 
1979 Board decision.  






CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the claim of service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1979, the Board denied the veteran's claim of 
service connection for a psychiatric disorder.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Finally, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The evidence considered by the Board in November 1979 
included service medical records, statements of family and 
friends, statements and hearing testimony of the veteran and 
VA and private medical reports.  

The evidence showed that the veteran had a personality-type 
disorder during and after service.  Based on this evidence, 
the Board held that, inasmuch as a personality-type disorder 
is not a disease or injury for compensation purposes, service 
connection must be denied.  

The evidence submitted subsequent to the November 1979 Board 
decision includes VA and private medical evidence and 
statements of the veteran and his spouse.  

Of particular interest is a November 1982 report from a 
private psychiatrist, Elmer P. Ignacio, M.D., who diagnosed 
generalized anxiety disorder.  

The evidence is certainly new, as it was not of record at the 
time of the Board's November 1979 decision.  Furthermore, the 
evidence is material as it is the first evidence of an 
acquired psychiatric disability, as opposed to a personality-
type disorder.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a psychiatric disorder.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, the 
appeal to this extent is allowed, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

Until recently, where the Board determined that the claimant 
had submitted new and material evidence, the claim was 
reopened and a determination was to be made as to whether, 
based upon all of the evidence of record in support of the 
claim, the claim as reopened was well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

Regarding all of the veteran's claims, however, including the 
psychiatric disability, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the appellant and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since service for the claimed 
psychiatric disorder, emphysema, heart 
disorder and polyps of the lower antrum.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  The veteran also 
should be instructed to submit competent 
evidence to support his assertions that 
he has current disability due to disease 
or injury which was incurred in or 
aggravated by service.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature and likely etiology of any 
currently diagnosed acquired psychiatric 
disorder.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on a 
review of the case, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
currently has innocently acquired 
psychiatric disability due to disease or 
injury which was incurred in or 
aggravated by service.  Complete 
rationale for the opinions expressed 
should be provided.  

3.  Regarding all of the veteran's 
claims, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If any of the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



